DETAILED ACTION
Claims 1-20 are pending. Claims 11-20 are withdrawn following restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, filed 5/4/21, have been fully considered but are not persuasive.
Applicant’s arguments that Ivkovich, Kuwabara, Hsu and Hillen do not teach sensor fusion or data fusion techniques (pages 10-11) are moot as this limitation is taught by the newly cited reference Denis as detailed below in the current rejection under 35 U.S.C. § 103.
Applicant’s arguments regarding the dependent claims (pages 10-11) are moot in view of the continued rejection of the independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivkovich U.S. Patent No. 6583386 (hereinafter Ivkovich) in view of Kuwabara et al. U.S. Patent Publication No.  20190033839 (hereinafter Kuwabara) and further in view of Denis et al. U.S. Patent Publication No. 20160107257 (hereinafter Denis).
Regarding claim 1, Ivkovich teaches a system supporting weld quality across a manufacturing environment [col. 3 lines 40-57, Figs. 1-2, 4 — The present invention provides a weld monitoring system and method that monitors and automatically coordinates information on the quality of each weld in a workpiece having one or more welds; col. 16 line 25-col. 17 line 54 — FIG. 1 is a schematic diagram that illustrates the basic operating setup of the arc-weld monitoring with part tracking system of the present invention], the system comprising: 

a central controller [col. 16 line 25-col. 17 line 54, Figs. 1-2, 4 — CPU 46 can be connected to a plurality of computer nodes for monitoring welding operations in a plurality of welding cells by means of a computer network… welding cell 100 (1-N); col. 19 lines 61-67 — CPU 334 operates the computer program that is used to configure computer node 300 for a particular welding operation]; and 

collect actual weld parameter data from the cell controller of each of the plurality of manufacturing cells, via the communication network, to form aggregated weld parameter data for a workpiece being welded in each of the plurality of manufacturing cells [col. 13 line 48 – col. 14 line 59 — During the welding operation, the arc-weld monitoring with part-tracking system obtains information about the welding process from one or more weld sensor means including, but not limited to, weld sensors that measure current, voltage, wire feed, or gas flow, which are operably connected to a computer node. The current flow that is measured is the current that is applied to a particular weld. The duration of the current flow is used to identify in a welding operation when a particular weld starts and when it stops. The measurements from the voltage, current, gas, and wirefeed sensors can be used to identify different types of weld defects such as grounding problems, workpiece fitup and alignment problems, weld equipment problems, and gross porosity. Thus, analysis of the data from the weld sensors indicate whether a weld is 
wherein the actual weld parameter data include values and ranges of actual welding parameters used by the welding equipment in each of the plurality of manufacturing cells to weld the workpiece [col. 13 line 48 – col. 14 line 59 — During the welding operation, the arc-weld monitoring with part-tracking system obtains information about the welding process from one or more weld sensor means including, but not limited to, weld sensors that measure current, voltage, wire feed, or gas flow, which are operably connected to a computer node. The current flow that is measured is the current that is applied to a particular weld. The duration of the current flow is used to identify in a welding operation when a particular weld starts and when it stops; col. 21 line 65-col. 22 line 7, Fig. 5 — the weld signature comprises data for current, voltage, power, and frequency gathered during the making of the weld; col. 22 lines 42-47 — FIG. 10 shows an example of a computer screen display wherein the output is a report view displaying information about a single weld in a GMAW welding operation (ranges are shown in the figure)] and
analyze the aggregated weld parameter data [col. 22 lines 42-47, Fig. 10 — a computer screen display wherein the output is a report view displaying information about a single weld in a 
But Ivkovich fails to clearly specify forming aggregated weld parameter data using at least one of sensor fusion techniques or data fusion techniques and that data relate to a same type of workpiece and analyzing the aggregated weld parameter data to generate updated weld settings for the same type of workpiece being welded in each of the plurality of manufacturing cells, and communicate the updated weld settings to the cell controller of each of the plurality of manufacturing cells via the communication network..
However, Kuwabara teaches that data relate to a same type of workpiece and aggregated weld parameter data for a same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system;  0055 —  In the case where the same kind of workpiece is machined in another machining equipment system that is different from the machining equipment system 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by 
communicate the updated weld settings to the cell controller of each of the plurality of manufacturing cells via the communication network [0058-0068, Figs. 4-5 — manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement learning… state 
Ivkovich and Kuwabara are analogous art.  They relate to manufacturing control systems and methods, particularly networked welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system and method, as taught by Ivkovich, by incorporating the above limitations, as taught by Kuwabara.  
One of ordinary skill in the art would have been motivated to do this modification to improve the machining accuracy of the workpiece or so as to minimize the defect rate of the workpiece by utilizing more efficient learning, as taught by Kuwabara [0007-0009, 0081-0082, 0085-0086]. 
But the combination of Ivkovich and Kuwabara fails to clearly specify forming aggregated weld parameter data using at least one of sensor fusion techniques or data fusion techniques.
However, Denis teaches forming aggregated weld parameter data using at least one of sensor fusion techniques or data fusion techniques [0029-0033, Fig. 4 — welding torch 26 may include 
Ivkovich, Kuwabara and Denis are analogous art.  They relate to manufacturing control systems and methods, particularly welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system and method, as taught by the combination of Ivkovich and Kuwabara, by incorporating the above limitations, as taught by Denis.  
One of ordinary skill in the art would have been motivated to do this modification to accurately determine welding torch operation, as taught by Denis [0029].  In addition, it would be obvious to use the known technique of sensor/data fusion, as taught by Denis, in the invention of Ivkovich and Kuwabara to yield the predictable result of improved accuracy.
Regarding claim 2, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that welding equipment of each of the plurality of manufacturing cells is configured to: 
communicate the actual weld parameter data to the cell controller [col. 13 line 48 – col. 14 line 59 — During the welding operation, the arc-weld monitoring with part-tracking system obtains 
Further, Kuwabara teaches that welding equipment of each of the plurality of manufacturing cells is configured to: 
communicate the actual weld parameter data to the cell controller [0058-0068, Figs. 4-5 — manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement learning… state observation unit 132 is configured to obtain state data representing the states of the milling equipment 21 during machining of a workpiece from the sensor 22 attached to the milling equipment 21 or the control device 23 that controls the milling equipment 21 and to 
receive the updated weld settings from the cell controller [0058-0068, Figs. 4-5 — manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement learning… state observation unit 132 is configured to obtain state data representing the states of the milling equipment 21 during machining of a workpiece from the sensor 22 attached to the milling equipment 21 or the control device 23 that controls the milling equipment 21 and to obtain inspection result data from the inspection device 24… decision making unit 133 is configured to determine actions, i.e., new machining conditions and new inspection conditions, on the basis of the value functions updated by the value-function updating unit 342 and to send the determined machining conditions to the control device 23; 0076, Fig. 6 — decision making unit 133 outputs new machining conditions and new inspection conditions on the basis of the updated value functions, and then the processing in steps SB2 to SB9 is repeated], and 
use the updated weld settings for subsequent welding of the same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system; 0058-0068, Figs. 4-5 — the machining equipment… may be an injection molding machine, an arc welding robot… manufacturing system 10 may include a plurality of machining cells 2… communication network 4…  machine learning device 13 in this embodiment is configured to perform reinforcement learning… state observation unit 132 is configured to obtain state data representing the states of the milling equipment 21 during machining of a workpiece from the sensor 22 attached to the milling equipment 21 or the control device 23 that controls the milling equipment 21 and to obtain inspection result data from the inspection device 24… decision making unit 133 is configured to determine actions, i.e., new machining conditions and new inspection conditions, on the basis of the value functions updated by the value-function updating unit 342 and to send the determined machining conditions to the control device 23; 0076, Fig. 6 — decision making 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system and method, as taught by the combination Ivkovich, Kuwabara and Denis, by incorporating the above limitations, as taught by Kuwabara.  
One of ordinary skill in the art would have been motivated to do this modification to improve the machining accuracy of the workpiece or so as to minimize the defect rate of the workpiece by utilizing more efficient learning, as taught by Kuwabara [0007-0009, 0081-0082, 0085-0086]. 
Regarding claim 3, the combination Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that actual weld parameter data include values and ranges of at least one of a welding voltage, a welding current, an arc travel speed, a wire feed speed, a wire electrode stick out distance, and a welding waveform [col. 13 line 48 – col. 14 line 59 — During the welding operation, the arc-weld monitoring with part-tracking system obtains information about the welding process from one or more weld sensor means including, but not limited to, weld sensors that measure current, voltage, wire feed, or gas flow, which are operably connected to a computer node. The current flow that is measured is the current that is applied to a particular weld]. 
Regarding claim 4, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 

Further, Kuwabara teaches updated weld settings use the updated weld settings for subsequent welding of the same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system;  0055 —  In the case where the same kind of workpiece is machined in another machining equipment system that is different from the machining equipment system 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system; 0058-0068, Figs. 4-5 — the machining equipment… may be an injection molding machine, an arc welding robot… 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system and method, as taught by the combination of Ivkovich, Kuwabara and Denis, by incorporating the above limitations, as taught by Kuwabara.  
One of ordinary skill in the art would have been motivated to do this modification to improve the machining accuracy of the workpiece or so as to minimize the defect rate of the workpiece by utilizing more efficient learning, as taught by Kuwabara [0007-0009, 0081-0082, 0085-0086]. 
Regarding claim 6, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches at least one sensor, in each manufacturing cell of the plurality of manufacturing cells, configured to sense at least one of the actual welding parameters used to 
Further, Kuwabara teaches that data relate to a same type of workpiece [0008 —  a manufacturing system including a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of 1 described above, it is suitable to share the machining conditions and inspection results in the machining equipment system 1 with the other machining equipment system as learning data for machine learning; 0085 —  a plurality of machining equipment systems of the type described above, wherein, in the case where a workpiece of the same kind as the workpiece machined by one of the plurality of machining equipment systems is machined by another one of the plurality of machining equipment systems, the machining condition and the inspection result for the workpiece in the one machining equipment system are shared as learning data for the machine learning in the other machining equipment system; 0058-0068, Figs. 4-5 —  the machining equipment… may be an injection molding machine, an arc welding robot… manufacturing system 10 may include a plurality of machining cells 2]. 
Regarding claim 7, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that a plurality of manufacturing cells are robotic manufacturing cells [col. 4 line 22 – col. 5 line 60 — computer controlled robotic welders; col. 13 lines 22-30 — Each welding cell consists of a welding power supply, fixture or clamps for holding the workpiece to be welded, a welding torch, and a welder, which can be a person or a robot]. 
Regarding claim 8, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 

Regarding claim 9, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that the communication network is configured to facilitate wired communication between the central controller and each cell controller of the plurality of manufacturing cells [col. 17 lines 30-40, Figs. 1-2, 4 — Each computer node 102 is operably connected to CPU 110, with computer display screen 111, by means of high-speed network 112 such as an RS-485 network (wired network)]. 
Regarding claim 10, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that a communication network is configured to facilitate wireless communication between the central controller and each cell controller of the plurality of manufacturing cells [col. 17 lines 30-40, Figs. 1-2, 4 — Each computer node 102 is operably connected to CPU 110, with computer display screen 111, by means of high-speed network 112]. 
Further, Denis teaches that a communication network is configured to facilitate wireless communication [0030, Fig. 4 —   transmitter 72 and the receiver 74 may include wireless communication radios configured to transmit and receive data wirelessly. For example, in some 72 and the receiver 74 may include transceivers configured to communicate via 802.11 (WiFi), 802.15.4, ZigBee®, 802.15.1, Bluetooth, Cellular Machine to Machine (M2M) technologies].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system and method, as taught by the combination of Ivkovich, Kuwabara and Denis, by incorporating the above limitations, as taught by Denis.  
One of ordinary skill in the art would have been motivated to do this modification so that equipment could more easily be moved or reconfigured without needing to be rewired.  In addition, it would be obvious to simply substitute a known wireless network for a generic network to obtain the predictable result of a welding system utilizing wireless communication.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ivkovich, Kuwabara and Denis in view of Hillen et al. U.S. Patent Publication No.  20080078811 (hereinafter Hillen).
Regarding claim 5, the combination of Ivkovich, Kuwabara and Denis teaches all the limitations of the base claims as outlined above. 
Further, Ivkovich teaches that at least a portion of the actual weld parameter data is stored in a memory of the welding equipment of each manufacturing cell of the plurality of manufacturing cells [col. 3 lines 5-11 — The weld monitor includes a memory, a microprocessor for successively recording the detected current, voltage, and travel speed parameters in the memory, and means for specifying the recording intervals of the parameter; col. 8 line 60 – col. 10 line 4 
But the combination of Ivkovich, Kuwabara and Denis fails to clearly operator-selected weld parameter data.
However, Hillen teaches operator-selected weld parameter data [0005-0007 — A weld data acquisition system that collects data from the weld controller according to user selected collection parameters… A user interface may be provided through which a user selects the subset of the plurality of weld data channels; 0018-0019, Figs. 1-2, 4-5 — An optional user interface may also be provided to allow a user to select data channels and input acquisition parameters… weld data acquisition utility software application may be in communication with an external disc 26 or other storage means for storing data acquired by the weld data acquisition system].
Ivkovich, Kuwabara, Denis and Hillen are analogous art.  They relate to manufacturing control systems and methods, particularly welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system and method, as taught by the combination of Ivkovich, Kuwabara and Denis, by incorporating the above limitations, as taught by Hillen.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kainec et al. U.S. Patent Publication No. 20050103767, which discloses a system and method for welding notification including the use of data fusion engines.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119